Exhibit 10.56

 

RELIANT ENERGY, INC.

2002 LONG-TERM INCENTIVE PLAN

 

QUARTERLY COMMON STOCK AND PREMIUM RESTRICTED STOCK AWARD

 

Pursuant to this Award Agreement, as of October 1, 2004, (the “Grant Date”),
RELIANT ENERGY, INC. (formerly, Reliant Resources, Inc.) (the “Company”) hereby
grants to «Director» (the “Participant”), a Director of the Company, «Shares»
shares of Common Stock (the “Common Stock”), in lieu of fees otherwise payable
to the Participant for services as a Director for the period from July 1, 2004
through September 30, 2004 plus an additional «Premium» certificated premium
restricted shares of Common Stock (“Premium Restricted Shares”). Such number of
shares shall be subject to adjustment as provided in Section 15 of the Reliant
Energy, Inc. 2002 Long-Term Incentive Plan (the “Plan”), subject to the terms,
conditions and restrictions described in the Plan and in this Award Agreement.

 

1. Relationship to the Plan; Definitions. This grant of Common Stock and Premium
Restricted Shares is subject to all of the terms, conditions and provisions of
the Plan and administrative interpretations thereunder, if any, which have been
adopted by the Committee and are in effect on the date hereof. Except as defined
herein, capitalized terms shall have the same meanings ascribed to them under
the Plan. To the extent that any provision of this Award Agreement conflicts
with the express terms of the Plan, it is hereby acknowledged and agreed that
the terms of the Plan shall control and, if necessary, the applicable provisions
of this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan. References to the Participant herein also
include the heirs or other legal representatives of the Participant. For
purposes of this Award Agreement:

 

“Disability” means a physical or mental impairment of sufficient severity such
that the Participant can no longer serve as a Director.

 

“Premium Restricted Shares” means the shares of Common Stock potentially
deliverable to Participant pursuant to this Award Agreement.

 

“Retire” or “Retirement” means termination of service as a Director at the end
of a term or resignation from the Board as a result of reaching a maximum age as
established in the Company’s bylaws.

 

“Term” means the period for which a Director has been elected to serve.

 

2. Grant of Premium Restricted Shares. The grant of Premium Restricted Shares
pursuant to this Award Agreement shall be subject to the terms, conditions and
restrictions set forth in the Plan and to the further terms, conditions and
restrictions set forth in this Award Agreement. The Premium Restricted Share
certificates shall bear a legend stating that they may not be sold, assigned,
transferred, pledged or otherwise encumbered until the restrictions have lapsed
except as otherwise provided in Section 7.

 

1



--------------------------------------------------------------------------------

3. Vesting and Forfeiture.

 

(a) Common Stock granted herein shall be fully vested and transferable as of the
date granted.

 

(b) Premium Restricted Shares shall vest as of the end of Participant’s Term in
which such Premium Restricted Shares were granted, provided the Participant does
not terminate service, except as otherwise provided in this Section 3, before
the end of the Term in which the Premium Restricted Shares were granted, but
shall not be transferable until the end of the Term in which they were granted.

 

(c) If the Participant’s service as a Director is terminated due to death,
Disability or Retirement, Participant’s right to receive Premium Restricted
Shares shall vest at the time of such termination, to the extent not previously
vested pursuant to this Section 3.

 

(d) If the Participant terminates service on the Board for any reason other than
death, Disability or Retirement, the Participant’s right to receive Premium
Restricted Shares granted during the Term during which the Participant
terminates service shall be forfeited in its entirety as of such termination.

 

4. Cash Payment Upon a Change of Control. Notwithstanding anything herein to the
contrary, upon or immediately prior to the occurrence of any Change of Control
of the Company, Participant’s right to receive Premium Restricted Shares shall
be settled by a cash payment to Participant equal to the product of (i) the Fair
Market Value per share of Common Stock on the date immediately preceding the
date on which the Change of Control occurs and (ii) the total number of Premium
Restricted Shares granted. Such cash payment shall satisfy the rights of
Participant and the obligations of the Company under this Award Agreement in
full.

 

5. Payment of Award. Upon the vesting of Participant’s right to receive the
Premium Restricted Shares pursuant to Section 3, all restrictions on the
transferability of the Premium Restricted shares shall be removed.

 

6. Notices. For purposes of this Award Agreement, notices to the Company shall
be deemed to have been duly given upon receipt of written notice by the
corporate secretary of the Company at 1000 Main Street, Houston, Texas 77002, or
to such other address as the Company may furnish to the Participant.

 

Notices to the Participant shall be deemed effectively delivered or given upon
personal, electronic, or postal delivery of written notice to the Participant,
the place of Employment of the Participant, the address on record for the
Participant at the human resources department of the Company, or such other
address as the Participant hereafter designates by written notice to the
Company.

 

7. Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the Premium Restricted Shares are transferable by the

 

2



--------------------------------------------------------------------------------

Participant to Immediate Family Members, Immediate Family Members Trusts, and
Immediate Family Member Partnerships pursuant to Section 14 of the Plan.

 

8. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Company.

 

  Joel V. Staff Chairman and Chief Executive Officer

 

3